IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM WHITFIELD GARDNER, ANISH          : No. 402 MAL 2019
SHAH, RASESH SHAH, PRAVIN SHAH,           :
VEENA SHAH, AND WARREN YU ON              :
BEHALF OF VASCULAR ACCESS                 : Petition for Allowance of Appeal from
CENTERS, L.P.,                            : the Order of the Superior Court
                                          :
                   Respondents            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
VASCULAR ACCESS CENTERS, LLC              :
AND JAMES F. MCGUCKIN, M.D.,              :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of November, 2019, the Petition for Allowance of Appeal

is DENIED. Respondents’ Application to Expedite Consideration is DISMISSED AS

MOOT.